department of the treasury person to contact d number contact telephone numbers employer_identification_number vil internal_revenue_service p o box cincinnati ohio release number release date date date legend b state c foundation d award e program p number q number r dollars amount dear this is in response to your request dated date for advance approval that a potential grant or contribution constitutes an unusual grant based on information submitted we’ve determined that you don’t meet the requirements for approval of your request the basis for our conclusion is set forth in enclosure we'll make our proposed adverse determination_letter available for public inspection under internal_revenue_code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you don’t need to take any further action for important information about your responsibilities as a tax-exempt_organization go to www irs gov charities enter 4221-pc in the search bar to view publication 4221-pc letter catalog number 58229x compliance guide for c public_charities which describes your recordkeeping reporting and disclosure requirements you should keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone are shown in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosures enclosure notice letter catalog number 58229x enclosure facts you are a b corporation that qualifies as an organization under sec_501 and sec_170 of the internal_revenue_code you are primarily an educational and academic organization on date you requested a potential grant be classified as an unusual grant c proposed a one-time inter_vivos contribution of r dollars to you to provide permanent support for two core programs d and e c represents there will be no material restrictions or conditions regarding the grant other than restrictions which are consistent with the establishment and maintenance of an endowment fund under b law and the gift be administered as an endowment fund for certain named programs previously supported by c in furtherance of your charitable purposes and mission c has previously contributed a substantial part of your support approximately p of your total fy you cite revrul_76_440 as authority supporting your position for the grant being classified as unusual revenue and q of fy law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include e e e whether the contribution was made by a person who a created the organization b previously contributed a substantial part of its support or endowment c stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 catalog number 58229x letter directly or indirectly exercised control_over the organization or d e was ina relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c ord above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1 a - a without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer revrul_76_440 states in part that a large inter_vivos gift of undeveloped land from a disinterested donor to a normally publicly_supported_organization exempt under sec_501 of the code conditioned on the land's being used in perpetuity to further the exempt organization's purposes of preserving natural_resources constitutes an unusual grant and will not adversely affect the status of the organization as a publicly letter catalog number 58229x supported_organization the gift in question was made by an otherwise disinterested party neither the donor nor any person whose relationship to the donor is described in sec_4946 through g of the code created the organization previously contributed a substantial part of the organization's support or endowment or stands ina position of authority with respect to the organization application of law we have concluded the proposed grant does not constitute an unusual grant under sec_1_170a-9 based on the information provided the donor c is not a disinterested party as they have previously and continually contributed to you substantial revenue we find you are distinguishable from revrul_76_440 due to the historic relationship between you and c the proposed grant is not unusual or unexpected subsequent grants from the same donor are logically more usual and more expected while not determinative the other factors weighing on whether the grant is considered unusual as outlined in the regulations as well as revrul_76_440 are that the proposed cash transfer is inter_vivos not by bequest and is not attracted by reason of the your publicly supported nature but by your continual relationship with the donor letter catalog number 58229x
